DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
RCE Filing
This Office action is in response to a request for continued examination (RCE) which was filed on February 25, 2021. The January 25, 2021 after-final response has been considered and incorporated. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,109,754 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

	The error in the January 25, 2021 declaration is confusing. Line 3 of the statement refers to “Independent claim 52 of the parent reissue patent”. This is confusing, as the parent reissue (RE47,440) has 31 claims. During prosecution of the reissue application that became the ‘440 reissue, application 15/678,883, there was a claim 52, but it was not independent. As there is not a claim 52 in either the parent reissue or the original patent being reissued, it is unclear what applicant is referring to. The 1/25/21 declaration also erroneously checked the first box indicating that the specification was attached to the declaration. Applicant should have checked the second box and filled in the filing date and application number. Applicant should also check the box at the bottom of page 2 indicating that additional joint inventors are named on three supplemental sheets. 	.	
Claims 63,72,73,75 and 77-79 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63,72,73,75 and 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 63 has been amended to include the interior region of the delivery channel is exposed at the back side surface. It is unclear to what the interior of the delivery channel is exposed and where support for such a limitation is found in the original specification. The remarks submitted with the amendment (01/25/2021) state that claim 63 is supported by at least figure 8 and the associated description on lines 3-32 of column 10 and figure 9 and the associated description between line 27 of column 11 and line 14 of column 12. The portion of column 10 describes the apertures, with no mention of the back side surface. Column 11 does state that the delivery channels can be recessed into the back of the gas distribution plate, but the channels will not be exposed during use. Figure 11 shows such a recessed channel, but a plate 907 is placed over the channel. It is unclear how the claimed gas distributor will function with the back side surface of the channel exposed to the environment. Such an arrangement will inhibit the stated object of the invention of providing controlled uniform gas flow. 

Claims 63,72,73,75 and 77-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Beginning in line 10 of claim 63, the spiral delivery channel is described with “an interior region thereof is exposed at back side surface.” This is unclear. As the plate is already claimed as having a back side surface, is this claiming that channel is open to the environment on the back side? It is unclear how the device would function as intended if this is the case. What is the interior region of the channel exposed to? The remaining claims listed above depend from claim 63, so they are unclear due to their dependency on an unclear claim. Several of these claims claim the cover plate which would seem to close the back side surface, making it further unclear what the channel is exposed to.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


63 and 72 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent No. 5,500,256 to Watabe (hereinafter “Watabe”).
Watabe discloses a gas distribution apparatus comprising a plate having a front surface and a back surface; a first spiral gas delivery channel (1a) formed in the back surface of the plate and extending from a central region of the back surface to an outer peripheral region of the back surface; with figure 4A showing the channel extending from a central portion to a periphery of the plate and figure 1A showing multiple channels positioned adjacent each other (multiple channels are not precluded by the claim language); a first plurality of apertures (2a,3a) along the first recessed channel, each extending through the plate from the surface to the first recessed channel. The channel extends inwardly of the back surface. 
	Figure 1A shows the gas delivery channels having an end at the outer peripheral region and an end at the central region of the surface, as claimed in claim 72.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 
Claim 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watabe in view of US Pre-Grant Publication 2009/0095222 to Tam et al. (hereinafter “Tam”).
Watabe discloses a gas distribution apparatus comprising a first surface having a first plurality of openings (1b) forming a spiral pattern, a first spiral delivery channel (1a) in fluid communication with the first spiral pattern of openings (figures 1A and 4A). Figure 1C shows the openings on a first surface and delivery channels (3a, 3b) extending from an opposite second surface which is a cover plate. The spiral delivery channels of Watabe have only one delivery channel for each spiral. Tam shows a gas distribution apparatus having a plurality of spiral channels which are each connected to a plurality of delivery channels. Paragraph 63 of Tam states that six inlets can be used to feed the gas to the spiral channel. The inlets are evenly spaced, meaning the first is in fluid communication with the first end of the spiral delivery channel and the last is in fluid communication with the second end of the spiral delivery channel. It is further noted that as gas flows through the entire spiral channel, all of the inlets are fluidly connected to both ends of the spiral delivery channel. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Tam to modify the multiple spiral channel gas distributor of Watabe by using multiple inlets for a spiral channel to help ensure uniform gas distribution throughout the channel. 

Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watabe in view of Tam as applied to claim 31 and 32 above, and further in view of US Pre-Grant Publication No. 2005/0223986 to Choi et al. (hereinafter “Choi”).
As detailed above, Watabe in view of Tam renders obvious a gas distribution apparatus with a plurality of spiral channels each having a plurality of gas distribution apertures and multiple inlets for gas supply. Claim 75 adds that a cover plate fits within the recess and covers 
 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees:  /JAK/ /E.D.L/                             SPRS, Art Unit 3993